
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2304
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title I of the Omnibus Crime
		  Control and Safe Streets Act of 1968 to provide grants for the improved mental
		  health treatment and services provided to offenders with mental illnesses, and
		  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Mentally Ill Offender Treatment and
			 Crime Reduction Reauthorization and Improvement Act of
			 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Reauthorization of the
				Adult and Juvenile Collaboration Program Grants.
					Sec. 4. Law enforcement
				response to mentally ill offenders improvement grants.
					Sec. 5. Examination and report
				on prevalence of mentally ill offenders.
				
			2.FindingsCongress finds the following:
			(1)Communities nationwide are struggling to
			 respond to the high numbers of people with mental illnesses involved at all
			 points in the criminal justice system.
			(2)A 1999 study by the Department of Justice
			 estimated that 16 percent of people incarcerated in prisons and jails in the
			 United States, which is more than 300,000 people, suffer from mental
			 illnesses.
			(3)Los Angeles County Jail and New York’s
			 Rikers Island jail complex hold more people with mental illnesses than the
			 largest psychiatric inpatient facilities in the United States.
			(4)State prisoners with a mental health
			 problem are twice as likely as those without a mental health problem to have
			 been homeless in the year before their arrest.
			3.Reauthorization of the Adult and Juvenile
			 Collaboration Program Grants
			(a)Authorization of appropriations through
			 2014Section 2991(h) of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797aa(h)) is amended—
				(1)in paragraph (1), by striking at the end
			 and;
				(2)in paragraph (2), by striking for
			 fiscal years 2006 through 2009. and inserting for each of the
			 fiscal years 2006 and 2007; and; and
				(3)by adding at the end the following new
			 paragraph:
					
						(3)$50,000,000 for each of the fiscal years
				2009 through
				2014.
						.
				(b)Allocation of funding for administrative
			 purposesSection 2991(h) of
			 such title is further amended—
				(1)by redesignating paragraphs (1), (2), and
			 (3) (as added by subsection (a)(3)) as subparagraphs (A), (B), and (C),
			 respectively, and adjusting the margins accordingly;
				(2)by striking There are
			 authorized and inserting (1)
			 In
			 general.—There are authorized; and
				(3)by adding at the end the following new
			 paragraph:
					
						(2)Allocation of funding for administrative
				purposesFor fiscal year 2009
				and each subsequent fiscal year, of the amounts authorized under paragraph (1)
				for such fiscal year, the Attorney General may obligate not more than 3 percent
				for the administrative expenses of the Attorney General in carrying out this
				section for such fiscal
				year.
						.
				(c)Additional applications receiving
			 prioritySubsection (c) of
			 such section is amended to read as follows:
				
					(c)PriorityThe Attorney General, in awarding funds
				under this section, shall give priority to applications that—
						(1)promote effective strategies by law
				enforcement to identify and to reduce risk of harm to mentally ill offenders
				and public safety;
						(2)promote effective strategies for
				identification and treatment of female mentally ill offenders;
						(3)promote effective strategies to expand the
				use of mental health courts, including the use of pretrial services and related
				treatment programs for offenders; or
						(4)(A)demonstrate the strongest commitment to
				ensuring that such funds are used to promote both public health and public
				safety;
							(B)demonstrate the active participation of
				each co-applicant in the administration of the collaboration program;
							(C)document, in the case of an application for
				a grant to be used in whole or in part to fund treatment services for adults or
				juveniles during periods of incarceration or detention, that treatment programs
				will be available to provide transition and reentry services for such
				individuals; and
							(D)have the support of both the Attorney
				General and the
				Secretary.
							.
			4.Law enforcement response to mentally ill
			 offenders improvement grantsSection 2991 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by—
			(1)redesignating subsection (h) as subsection
			 (i); and
			(2)inserting after subsection (g) the
			 following:
				
					(h)Law enforcement response to mentally ill
				offenders improvement grants
						(1)AuthorizationThe Attorney General is authorized to make
				grants under this section to States, units of local government, Indian tribes,
				and tribal organizations for the following purposes:
							(A)Training programsTo provide for programs that offer law
				enforcement personnel specialized and comprehensive training in procedures to
				identify and respond appropriately to incidents in which the unique needs of
				individuals with mental illnesses are involved.
							(B)Receiving centersTo provide for the development of
				specialized receiving centers to assess individuals in the custody of law
				enforcement personnel for suicide risk and mental health and substance abuse
				treatment needs.
							(C)Improved technologyTo provide for computerized information
				systems (or to improve existing systems) to provide timely information to law
				enforcement personnel and criminal justice system personnel to improve the
				response of such respective personnel to mentally ill offenders.
							(D)Cooperative programsTo provide for the establishment and
				expansion of cooperative efforts by criminal and juvenile justice agencies and
				mental health agencies to promote public safety through the use of effective
				intervention with respect to mentally ill offenders.
							(E)Campus security personnel
				trainingTo provide for
				programs that offer campus security personnel training in procedures to
				identify and respond appropriately to incidents in which the unique needs of
				individuals with mental illnesses are involved.
							(2)BJA training modelsFor purposes of paragraph (1)(A), the
				Director of the Bureau of Justice Assistance shall develop training models for
				training law enforcement personnel in procedures to identify and respond
				appropriately to incidents in which the unique needs of individuals with mental
				illnesses are involved, including suicide prevention.
						(3)Matching
				fundsThe Federal share of
				funds for a program funded by a grant received under this subsection may not
				exceed 50 percent of the costs of the program. The non-Federal share of
				payments made for such a program may be made in cash or in-kind fairly
				evaluated, including planned equipment or
				services.
						.
			5.Examination and report on prevalence of
			 mentally ill offenders
			(a)In general
				(1)In generalThe Attorney General shall examine and
			 report on mental illness and the criminal justice system.
				(2)ScopeCongress encourages the Attorney General to
			 specifically examine the following:
					(A)PopulationsThe rate of occurrence of serious mental
			 illnesses in each of the following populations:
						(i)Individuals, including juveniles, on
			 probation.
						(ii)Individuals, including juveniles,
			 incarcerated in a jail.
						(iii)Individuals, including juveniles,
			 incarcerated in a prison.
						(iv)Individuals, including juveniles, on
			 parole.
						(B)BenefitsThe percentage of individuals in each
			 population described in subparagraph (A) who have—
						(i)a serious mental illness; and
						(ii)received disability benefits under title II
			 or title XVI of the Social Security Act (42 U.S.C. 401 et seq. and 1381 et
			 seq.).
						(b)ReportNot later than 36 months after the date of
			 the enactment of this Act, the Attorney General shall submit to Congress the
			 report described in subsection (a).
			(c)DefinitionsIn this section—
				(1)the term serious mental
			 illness means that an individual has, or at any time during the 1-year
			 period ending on the date of enactment of this Act had, a covered mental,
			 behavioral, or emotional disorder; and
				(2)the term covered mental, behavioral,
			 or emotional disorder—
					(A)means a diagnosable mental, behavioral, or
			 emotional disorder of sufficient duration to meet diagnostic criteria specified
			 within the Diagnostic and Statistical Manual of Mental Disorders, Fourth
			 Edition, or the International Classification of Diseases, Ninth Revision,
			 Clinical Modification equivalent of the Diagnostic and Statistical Manual of
			 Mental Disorders, Fourth Edition; and
					(B)does not include a disorder that has a V
			 code within the Diagnostic and Statistical Manual of Mental Disorders, Fourth
			 Edition, a substance use disorder, or a developmental disorder, unless that
			 disorder cooccurs with another disorder described in subparagraph (A) and
			 causes functional impairment which substantially interferes with or limits 1 or
			 more major life activities.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $2,000,000 for
			 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
